Holmes, J.
There is no doubt that the defendants’ testator, if he saw fit, could promise the plaintiff to pay her an annuity for her life, in consideration of services to be rendered, or of a promise to render services, and that the testator’s promise would be binding after the services had been rendered as stipulated. The only question is, whether the words used import such a promise. The plaintiff’s letter proposed that the intestate should promise “ to give me [the plaintiff] the sum of two thousand ($2,000) dollars a year during my life,” from June 1,1886,— about a year after her letter. The testator assented to the proposition. The meaning of the words thus adopted by the testator is sufficiently plain, and is not cut down by the reference to “ the *338subject of my salary,” or by the suggestion that the money be paid by the testator’s attorney. As the case is to be tried upon other issues, we refrain from further discussion, beyond saying that the facts stated disclose no reason for a different construction from the one we adopt.

Case to stand for trial.